                                  UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF CALIFORNIA



      ESBEYDE ESPINOZA TAMAYO,
                                                           ORDER ON APPLICATION
                   Plaintiff,                              TO PROCEED WITHOUT
                                                           PREPAYMENT OF FEES
                       v.                                  (Doc. 3)


      NANCY A. BERRYHILL, acting as
       Commissioner of Social Security,                    CASE NUMBER: 1:19-cv-00317-GSA


                  Defendant.



        Having considered the application to proceed without prepayment of fees under 28 USC § 1915;

        IT IS ORDERED that the application is:

X     GRANTED


         X   IT IS FURTHER ORDERED that the clerk issue summons and the United States marshal serve a
             copy of the complaint, summons and this order upon the defendant(s) as directed by the plaintiff. All
             costs of service shall be advanced by the United States.

      DENIED, for the following reasons:




IT IS SO ORDERED.

    Dated:   March 11, 2019                            /s/ Gary S. Austin
                                               UNITED STATES MAGISTRATE JUDGE
